1
2
3
4
5
6
                                    UNITED STATES DISTRICT COURT
7
                                   CENTRAL DISTRICT OF CALIFORNIA
8
9
10   CHRISTOPHER DWAYNE WARSAW,                         Case No. LACV 18-6386-SJO (LAL)

11                                     Petitioner,      ORDER ACCEPTING REPORT AND
                                                        RECOMMENDATION OF UNITED
12                            v.                        STATES MAGISTRATE JUDGE
13   DANIEL PARAMO, Warden,

14                                       Respondent.

15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
18   Report and Recommendation, Petitioner’s Objections and the remaining record, and has made a
19   de novo determination.
20          Petitioner’s Objections lack merit for the reasons stated in the Report and
21   Recommendation.
22          Accordingly, IT IS ORDERED THAT:
23          1.     The Report and Recommendation is approved and accepted;
24          2.     Judgment be entered denying the Petition and dismissing this action with
25                 prejudice; and
26   ///
27   ///
28   ///
 1         3.    The Clerk serve copies of this Order on the parties.
 2
 3
     DATED: _September 3, 2019.                _________________________________________
 4                                             HONORABLE S. JAMES OTERO
 5                                             UNITED STATES DISTRICT JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
